DETAILED ACTION
	Claims 1-5, 8, 10, 11, 13, 15, 19-27, and 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5, and 8, drawn to a  recombinant hybrid protein, comprising: an antigen portion, coupled to at least one transmembrane domain and a trafficking element; wherein the antigen portion is at least a portion of a GPI-anchored protein; and wherein the trafficking element directs the recombinant hybrid protein to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome.
Group 2, claim(s) 10, 11, 13, 15, and 19-22, drawn to recombinant nucleic acid, comprising: a sequence segment encoding the hybrid protein of claim 1, the sequence segment operably linked to a promoter to drive expression of the hybrid protein and/or a recombinant virus comprising the recombinant nucleic acid of claim 10 and/or a recombinant antigen presenting cell comprising the recombinant nucleic acid of claims 10 or expressing the hybrid protein of claim 1.
Group 3, claim(s) 23-27, and 30, drawn to a method of increasing antigenicity of a GPI-anchored protein, comprising: modifying the protein portion of the GPI-anchored protein to include at least one transmembrane domain and a trafficking element; and wherein the trafficking element directs the modified protein to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Identity of antigen portion (Groups 1-3)
Identity of transmembrane domain (Groups 1-3)
Identity of trafficking element (Groups 1-3)
Identity of GPI-anchored protein (Groups 1-3)
Examiner is requesting a single, fully defined representative species, e.g., name of a singular peptide or protein, not a class of proteins. For instance, “mesothelin” is deemed to be a singular protein whereas “non-cancer disease associated protein” or “variant surface protein of Trypanosoma brucei” read on a classes of proteins.

If Applicant elects Group 1, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing i) a species of antigen portion,  ii) a species of transmembrane domain; iii) a species of trafficking element; and iv) a species of GPI-anchored protein.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 2 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 2 by providing i) a species of antigen portion,  ii) a species of transmembrane domain; iii) a species of trafficking element; and iv) a species of GPI-anchored protein.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 3, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 3 by providing i) a species of antigen portion,  ii) a species of transmembrane domain; iii) a species of trafficking element; and iv) a species of GPI-anchored protein.
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-5, 8, 10, 11, 13, 15, 19-27, and 30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a 
an antigen portion, coupled to at least one transmembrane domain and a trafficking element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tureci et al. (U.S. 2014/0134201- cited in IDS filed 6/30/2020).  Tureci et al. teach fusion molecules of antigens, the nucleic acids coding therefor and the use of such fusion molecules and nucleic acids. In particular, said invention relates to fusion molecules, comprising an antigen and the trans-membrane region and cytoplasmic region of a MHC molecule and/or the cytoplasmic region of a MHC or a SNARE molecule (abstract).  The reference teaches a method for inducing an immune response using a recombinant fusion protein as a recombinant vaccine which distinctly increases antigen presentation and  thus immunogenicity in relation to a particular antigen, wherein the recombinant fusion protein comprises: an antigen, a transmembrane region and a cytoplasmic region, wherein the antigen is CEA as GPI-anchored protein, wherein the cytoplasmic region serves as trafficking signals so that internalized antigens are located in intracellular membrane-bound vesicles called endosomes (see paragraphs [0007], [0009], [0011], [0035], [0044]; and claims 1, 16).  Accordingly, Groups 1-3 lack unity of invention in view of the prior art because they do not share a special technical feature that makes a contribution over the prior art.

Regarding Groups 1 and 3 vs. Group 2, the chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  Thus, there is a lack of unity of invention.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654